DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
1.	Applicant's arguments filed 13 December 2021 have been fully considered but are not persuasive. The new limitations are disclosed by at least Haghighat et al. (U.S. Patent Application Publication # 2018/0356830), as explained in the rejection below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 7, 11–12, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (U.S. Patent Application Publication # 2021/0073711) in view of Haghighat et al. (U.S. Patent Application Publication # 2018/0356830).

 (Claims 1, 11): Saiki discloses a machine comprising: 
an engine (fig. 1, blk 50); 
an electronic input/output device (fig. 1, blk 30); and 
a controller configured to: 
receive one or more signals indicating an identification of a machine operator (fig. 6, blk G52); 
retrieve a name of the operator associated with the identification of the operator in a first data set of machine operators (fig. 6, blk G52); 
retrieve one or more saved machine parameters associated with the name of the operator in a second data set of machine parameters ([0032]); and 
set one or more current machine parameters to the one or more saved machine parameters ([0047]).
Saiki fails to disclose receiving one or more signals indicating changes to the one or more saved machine parameters in response to input on the electronic input/output device; and saving the changes to the one or more saved machine parameters associated with the operator name in the second data set of machine parameters.
In the same field of endeavor, Haghighat discloses receiving one or more signals indicating changes to the one or more saved machine parameters in response to input on the electronic input/output device; and saving the changes to the one or more saved machine parameters associated with the operator in the second data set of machine parameters ([0028], [0061]). 
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to do so, as taught by Haghighat, in order to improve safety, comfort, and/or work efficiency/effectiveness of the operator by enabling updates to the machine parameters associated with the operator, with predictable results.  

(Claims 2, 12): Saiki discloses the machine of claim 1, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to wirelessly receive the identification of the operator from an operator device (fig. 1, blk 40; [0026]).

(Claims 7, 17): Saiki in view of Haghighat teaches the machine of claim 1.  Additionally, Haghighat also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determine a current operating state of the machine (abstract, [0045], [0053]).


Claims 3-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (U.S. Patent Application Publication # 2021/0073711) in view of Haghighat et al. (U.S. Patent Application Publication # 2018/0356830), and further in view of Di Federico et al. (U.S. Patent Application Publication # 2017/0131959).

(Claims 3, 4): Saiki teaches the machine of claim 1 but does not teach proximity or NFC communication between a machine and a device.   
However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or tablets in their work areas and control machinery therein using such devices – Di Federico, [0005]; near-field communication (NFC), and cellular capabilities - Di Federico, [0040].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).

(Claim 5): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).

(Claim 6): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Saiki also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, cause the electronic input/output device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).

(Claims 7 and 8): Saiki and Di Federico teaches the machine of claim 1.  Additionally, Di Federico also teaches, wherein the controller is further configured to, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determine a current operating state of the machine ([0028]; Note: the examiner has interpreted that knowing current operating state, then idle state is also known).

(Claims 9 and 19): Saiki fails to disclose, wherein the controller is configured to postpone setting the one or more current machine parameters to the one or more saved machine parameters if the machine is not in the idle state.
However, it is well known in the art to postpone setting a parameter if a machine is not in an idle state.
It would have been obvious before the effective filing date of the claimed invention to modify Saiki to do so, as well known in the art, in order to improve safety and/or avoid damage to the machine by limiting changes when a machine is active, with predictable results.  

(Claims 13 and 14): Saiki teaches the method of claim 12 but does not teach proximity or NFC communication between a machine and a device.   

However, in a related invention Di Federico teaches a device, wherein the controller configured to wirelessly receive the identification of the operator from the operator device comprises the controller configured to automatically wirelessly receive the identification of the operator based on a proximity of the operator device to the machine (trends in the industry are moving toward so-called "bring your own device" (BYOD) architectures where individuals utilize their own personal mobile phones and/or tablets in their work areas and control machinery therein using such devices – Di Federico, [0005]; near-field communication (NFC), and cellular capabilities - Di Federico, [0040].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saiki with the teachings of Di Federico, as a way to incorporate BYOD in machine operation (enables a BYOD environment - Di Federico, [0040]).

(Claim 15): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, wherein the controller configured to receive the one or more signals indicating the identification of the operator comprises the controller configured to receive the identification of the operator in response to an input on the electronic input/output device ([0058]).

(Claim 16): Saiki and Di Federico teaches the method of claim 11.  Additionally, Saiki also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, causing the electronic display device to generate an output requesting confirmation that the one or more current machine parameters should be set to the one or more saved machine parameters ([0048]).

(Claims 17 and 18): Saiki and Di Federico teaches the machine of claim 11.  Additionally, Di Federico also teaches, further comprising, prior to setting the one or more current machine parameters to the one or more saved machine parameters, determining a current operating state of the machine ([0028]; Note: the examiner has interpreted that knowing current operating state, then idle state is also known).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patent Examiner
Art Unit 3663
January 11, 2022